Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
DETAILED ACTION
	This office action is responsive to the amendment filed on 11/30/2020. The claims 1-2, 4-10 and 12-15 are currently pending. Claims 3 and 11 are canceled per applicant’s request.

Priority
	This application, 15/835,970, filed 12/08/2017 is a continuation of PCT/KR2016/006103, filed 06/09/2016, claims foreign priority to 10-2015-0081286, filed 06/09/2015 and claims foreign priority to 10-2015-0071292, filed 06/08/2016.
	Examiner acknowledges that the certified copy of foreign priority 10-2015-0081286, filed 06/09/2015 has been received, but its certified English translated copy 
Response to Amendment
Applicant's amendment, filed on 11/30/2020, is entered into further examination and appreciated by the examiner.

Response to Arguments
	Regarding argument on the preliminary matters regrading priority documents, the priority statement is restated with clarification above on the missing documents. The missing documents are the certified English translated copy of 10-2015-0081286 and both certified copy and certified English translated copy of 10-2015-0071292. Please note that there is no need to submit certified English translated copies at this time. Should the need of certified English translated copies arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.
	Regarding argument on the claim interpretation under 112(f), the amendment is accepted and the previous interpretation are withdrawn.
	Regarding arguments on the rejections under 35 U.S.C. § 103, the amendment is accepted and the previous rejections are withdrawn.

Claim Objections
	Claims 1, 8 and 12 are objected to because of the following informalities: The limitation “wherein the third touch sensor includes a third graphene pattern, a fourth graphene pattern stacked adjacent to the third graphene pattern, and electrode layers which are disposed on both sides of the third graphene pattern, spaced apart from the third graphene pattern” should be replaced with “wherein the third touch sensor includes a third graphene pattern, a fourth graphene pattern stacked adjacent to the third graphene pattern, and electrode layers which are disposed next to both sides of the third graphene pattern, spaced apart from the third graphene pattern” or with an appropriate phrase. Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claims 1-2, 4-10 and 12-15 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. Claims are also rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
As per claims 1, 8 and 12, The first omitted element is “electrode layer” and the first  omitted structural cooperative relationship is “how to control the shape of the first graphene pattern in relationship with the two substrates” in the limitation “wherein the 
	The second omitted elements are “electrode layer” and another “graphene pattern” and the second omitted structural cooperative relationship is “how to control the electrical connection between the segments using another graphene pattern” in the limitation “wherein the second touch sensor includes a second graphene pattern having segments spaced apart from each other, such that electrical connection between the segments is controlled according to a touch of the object on the second touch sensor” in light of Fig. 8 of the current application.

As per claims 2, 4-7, 9-10 and 13-15, claims are also rejected under 35 USC 112(b) because the base claims 1, 8 and 12 are rejected under 35 USC 112(b).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
	Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, which depends on claim 1, of U.S. Patent No. US 10,289,230 B2, hereinafter ‘Park’ in view of Fishel (US 20160025615 A1), hereinafter ‘Fishel’. (Side Note: claims could have been rejected on the same ground of nonstatutory double patenting as being unpatentable over claim 10, which depends on claim 8, of Park in view of Fishel regarding the second touch sensor or as being unpatentable over claim 19, which depends on claim 15, of Park in view of Fishel regarding the third touch sensor).
As per claim 1, Park disclose the claim as follows:
	wherein the sensor comprises at least one of a first touch sensor, a second touch sensor, or a third touch sensor, (graphene touch sensor [claim 1])
	wherein the first touch sensor includes a first graphene pattern provided between a first substrate and a second substrate, the first substrate and the second substrate each having a protruding region and a concave region, (a first substrate, having a first protruding region and a first concave region, a second substrate, having a second protruding region and a second concave region [claim 1])
	wherein the protruding region of the first substrate faces the concave region of the second, and the concave region of the first substrate faces the protrusion region of the second substrate, with the first graphene pattern being disposed between the first substrate and the second substrate (a graphene layer 
However, Park is silent regarding “A tactile perception system comprising:
	a memory configured to store tactile data and feature information corresponding to the tactile data;
	a sensor configured to sense surface characteristics of an object to generate a sensing signal;
	and at least one processor to implement an extraction unit extracting sensing information from the sensing signal generated by the sensor; and 
	a matching unit extracting a piece of feature information, which is matched with the sensing information, from the feature information stored in the memory and extracting a piece of tactile data, which corresponds to the piece of feature information, from the tactile data stored in the memory”

Fishel discloses the above limitations as follows.
A tactile perception system comprising: (The system … include … tactile sensors [abs]; texture recognition with tactile sensors [0013])
	a memory configured to store tactile data and feature information corresponding to the tactile data; (store, tactile property, a data storage system, The system may store the determined value, equivalent to the tactile data, in the data storage system along with information identifying the object, equivalent to the feature information [0016]; store values of tactile properties of the objects [0028], store data for each object that describes non-tactile properties, equivalent to the feature or signal information [0029])
	a sensor configured to sense surface characteristics of an object to generate a sensing signal; (tactile property based on information provided by the biomimetic tactile sensors [abs]; information provided by the biomimetic tactile sensors that is based on physical phenomena, implying a sensing signal [0016], The tactile property may be macro texture roughness; the biomimetic tactile sensors may include a vibration sensor that produces a time-varying signal [0031])
	and at least one processor to implement an extraction unit extracting sensing information from the sensing signal generated by the sensor; (the analytical function, equivalent to an extraction unit, may determine a measure of vibration intensity in the time-varying signal in a frequency band [0031], one or more computer systems configured to perform the functions that have been described. Each computer system may include one or more processors, tangible memories [0171], data processing system [claim 1]) and 
	a matching unit extracting a piece of feature information, which is matched with the sensing information, from the feature information stored in the memory and extracting a piece of tactile data, which corresponds to the piece of feature information, from the tactile data stored in the memory, (store … information in a database [0053, 0082]; database 113 may also simplify these data into descriptive statistics that adequately describe the tactile properties of a given 

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify Park in view of Fishel to use a graphene pattern which allows physical flexibility and generates the sensing signal reliably for the extraction of textile information with desired accuracy to obtain object surface characteristics (Fishel - determining tactile properties of objects [0004], The feel of a consumer product when touched or otherwise handled by a customer or user is an important attribute that may affect its desirability and value. The designer of a consumer product may need to find candidate materials that have a suitable feel and to find sources of supply and/or identify manufacturing processes that result in a desired specification of product feel [0006]).

As per claim 8, Park disclose the claim as follows:
	wherein the sensor comprises at least one of a first touch sensor, a second touch sensor, or a third touch sensor, (graphene touch sensor [claim 1])
	wherein the first touch sensor includes a first graphene pattern provided between a first substrate and a second substrate, the first substrate and the second substrate each having a protruding region and a concave region, (a first substrate, having a first protruding region and a first concave region, a second 
	wherein the protruding region of the first substrate faces the concave region of the second, and the concave region of the first substrate faces the protrusion region of the second substrate, with the first graphene pattern being disposed between the first substrate and the second substrate (a graphene layer between the first pattern and the second pattern [claim 1], wherein the first protruding region and the second concave region are disposed to face each other, and wherein the first concave region and the second protruding region are disposed to face each other [claim 2])
However, Park is silent regarding “A method of building a database of a tactile perception system, the method comprising:
	generating a sensing signal by sensing surface characteristics of an object by a sensor;
	extracting, by at least one processor, sensing information corresponding to the surface characteristics of the object from the sensing signal; and 
	matching and storing, by the at least one processor, the surface characteristics of the object and the sensing information”.

Fishel discloses the above limitations as follows.
	A method of building a database of a tactile perception system, the method comprising: (method and application for measurement of object tactile properties [Title]; an object investigation and classification system that may have 
	generating a sensing signal by sensing surface characteristics of an object by a sensor; (tactile property based on information provided by the biomimetic tactile sensors [abs]; information provided by the biomimetic tactile sensors that is based on physical phenomena, implying a sensing signal [0016], the biomimetic tactile sensors may include a vibration sensor that produces a time-varying signal [0031 ])
	extracting, by at least one processor, sensing information corresponding to the surface characteristics of the object from the sensing signal; (tactile property based on information provided by the biomimetic tactile sensors [abs]; information provided by the biomimetic tactile sensors that is based on physical phenomena, implying a sensing signal [0016], the biomimetic tactile sensors may include a vibration sensor that produces a time-varying signal [0031], one or more computer systems configured to perform the functions that have been described. Each computer system may include one or more processors, tangible memories [0171], data processing system [claim 1]) and 
	matching and storing, by the at least one processor, the surface characteristics of the object and the sensing information (database 113 may also simplify these data into descriptive statistics, equivalent to the sensing information, that adequately describe the tactile properties of a given classification [0091 ]; object investigation and classification, collection of equivalent to the surface characteristics of the object, may be added to the experience data base ... to find close matches [0164], one or more computer systems configured to perform the functions that have been described. Each computer system may include one or more processors, tangible memories [0171], data processing system [claim 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify Park in view of Fishel to use a graphene pattern which allows physical flexibility and generates the sensing signal reliably for the extraction of textile information with desired accuracy to obtain object surface characteristics.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2, which depends on claim 1, of Park (U.S. Patent No. US 10,289,230 B2) in view of Fishel and Omata (US 20070250294 A1), hereinafter 'Omata
As per claim 12, Park disclose the claim as follows:
	wherein the sensor comprises at least one of a first touch sensor, a second touch sensor, or a third touch sensor, (graphene touch sensor [claim 1])
	wherein the first touch sensor includes a first graphene pattern provided between a first substrate and a second substrate, the first substrate and the second substrate each having a protruding region and a concave region, (a first substrate, having a first protruding region and a first concave region, a second 
	wherein the protruding region of the first substrate faces the concave region of the second, and the concave region of the first substrate faces the protrusion region of the second substrate, with the first graphene pattern being disposed between the first substrate and the second substrate (a graphene layer between the first pattern and the second pattern [claim 1], wherein the first protruding region and the second concave region are disposed to face each other, and wherein the first concave region and the second protruding region are disposed to face each other [claim 2])
However, Park is silent regarding “A tactile perception system comprising:
	a sensor configured to sense surface characteristics of a target object and a comparative object to generate a target sensing signal and a comparative sensing signal, respectively;
	At least one processor configured to extract target sensing information from the target sensing signal and the comparative sensing signal generated by the sensor; 
	and a memory configured to store the target sensing information matched with tactile data of the target object, 
	wherein the at least one processor frequency-converts the target sensing signal and the comparative sensing signal, 
	wherein the at least one processor compares the frequency-converted target sensing signal with the frequency-converted comparative sensing signal to define at 

Fishel discloses the above limitations as follows.
	A tactile perception system comprising: (The system … include … tactile sensors [abs]; texture recognition with tactile sensors [0013])
	a sensor configured to sense surface characteristics of a target object and a comparative object to generate a target sensing signal and a comparative sensing signal, respectively; (tactile property based on information provided by the biomimetic tactile sensors [abs]; information provided by the biomimetic tactile sensors that is based on physical phenomena, implying a sensing signal [0016], The tactile property may be macro texture roughness; the biomimetic tactile sensors may include a vibration sensor that produces a time-varying signal [0031])
	At least one processor configured to extract target sensing information from the target sensing signal and the comparative sensing signal generated by the sensor; (the analytical function, equivalent to an extraction unit, may determine a measure of vibration intensity in the time-varying signal in a frequency band [0031], one or more computer systems configured to perform the functions that have been described. Each computer system may include one or more processors, tangible memories [0171], data processing system [claim 1])
	and a memory configured to store the target sensing information matched with tactile data of the target object, (store … information in a database [0053, 
	wherein the at least one processor frequency-converts the target sensing signal and the comparative sensing signal, (the analytical function may determine a measure of vibration intensity, equivalent to the sensing information, in the time-varying signal in a frequency band, implying frequency-converted [0031]).
	
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify Park in view of Fishel to use a graphene pattern which allows physical flexibility and generates the sensing signal reliably for the extraction of textile information with desired accuracy to obtain object surface characteristics.

Fishel further discloses "wherein the extraction unit compares the frequency converted target sensing signal with the frequency-converted comparative sensing signal" to define sensing or feature information (measure of ... time varying signal in a frequency band [0032], facilitate comparison between a standardized tactile surface … that remains in place as a reference [0102]; comparing the tactile properties obtained from the tactor … simulating the object … to those of the tactile properties obtained directly 

However, Fishel is silent regarding "define at least some of frequency values and corresponding peak values, at which differences between peak values exist, as the target sensing information".

Omata discloses comparing the frequency-converted target sensing and comparative sensing "to define at least some of frequency values and corresponding peak values, at which differences between peak values exist, as the target sensing information" (peak detection step detecting multiple peaks and distinguishing each peak in amplitude, equivalent to the peak value, characteristic with respect to frequency, equivalent to the frequency value [0012]; selecting a peak for use in hardness measurement on the basis of at least ... amplitude change between the free end characteristic, equivalent to comparative sensing, and the contact characteristic for each peak of the distinguished peaks, equivalent to target sensing [0012]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the combined prior art in view of Omata to use the peak value and the frequency value as the target sensing information when the differences between peak values exist to exploit the close relationship between tactile property and the "peak and amplitude" value and/or improve the accuracy of measurements. (Fishel - The exact amplitude of the frequency that is used may be determined from the micro texture roughness tactile property) (Omata - .

Allowable Subject Matter
 Claims 1, 8 and 12 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections and rejections.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 1, 9 and 10, the closest prior art of record, Fishel, Kim, and Omata, either singularly or in combination, fail to anticipate or render obvious limitations “wherein the sensor comprises at least one of a first touch sensor, a second touch sensor, or a third touch sensor,
	wherein the first touch sensor includes a first graphene pattern provided between a first substrate and a second substrate, the first substrate and the second substrate each having a protruding region and a concave region, 
	wherein the protruding region of the first substrate faces the concave region of the second, and the concave region of the first substrate faces the protrusion region of the second substrate, with the first graphene pattern being disposed between the first substrate and the second substrate, 

	wherein the third touch sensor includes a third graphene pattern, a fourth graphene pattern stacked adjacent to the third graphene pattern, and electrode layers which are disposed on both sides of the third graphene pattern, spaced apart from the third graphene pattern, and connected to the fourth graphene pattern, and 
	wherein a contact area between the third and fourth graphene patterns changes according to a touch of the object on the third touch sensor” in combination with other limitations.
	Fishel discloses the tactile property measurement using tactile sensor ([abs, Fig. 1]), but is silent regarding the use of particular structural features of touch sensors described by the above limitations indicated as would be allowable.
	Ahn (US 9297831 B2), hereinafter ‘Ahn’ discloses “the sensing unit comprises a graphene pattern and senses the surface characteristics of the object by detecting a change in resistance” (graphene electrodes patterned … to a touch sensor [col 3 line 67 – col 4 line 1], mechanical property, flexible, and stretchable touch sensor, a stretchable 3D sensor [col 4 line 4-9], measuring resistance according to an applied pressure in a touch sensor for simultaneously detecting a pressure and a position [col 4 line 27-39, Fig. 4, 6], a cross-sectional view [col 4 line 48-55, Fig. 9-10]”), but is silent regarding the use of particular structural features of touch sensors described by the above limitations indicated as would be allowable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569. The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Examiner, Art Unit 2865.